DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 12-13 are objected to because of the following informalities: 
Claim 12 line 16, “the external electrodes includes” should be “the external electrode includes” (see line 11).
Claim 13 line 4, “conductive resin adhesives” should be “conductive resin adhesive”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, 12-14, 18, and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2021/0343478 to Kojima.
Claim 1
Kojima (FIG. 1-2, 5) discloses a multilayer electronic component comprising:
a body (10) including a dielectric layer (20) and internal electrodes (31-32) and including first and second surfaces (TS1-2) opposing each other in a first direction, third and fourth surfaces (LS1-2) connected to the first and second surfaces (TS1-2) and opposing each other in a second direction, and fifth and sixth surfaces (WS1-2) connected to the first to fourth surfaces and opposing each other in a third direction; and
an external electrode (40A) including a connection portion disposed on one of the third (LS1) and fourth surfaces, an upper band portion extending from the connection portion onto a portion of the second surface (TS-1), and a lower band portion extending onto a portion of the first surface (TS-2),
wherein the external electrode (40A) includes a Pd plating layer (72A, paragraph 67) disposed on an external surface of the lower band portion (as shown in FIG. 1-2, 5), and the Pd plating layer (72A) is disposed to extend onto a portion of the connection portion (as shown in FIG. 1-2, 5; N.B. there is no requirement in the claim that the Pd plating layer extends only onto a portion of the connection portion and only partially covers the connection portion).
Claim 2
Kojima discloses the multilayer electronic component of claim 1, wherein 0.44T < h in which T is a first directional distance of the external electrode (40A) from a lowermost point to an uppermost point in the first direction and h is a first directional distance from the lowermost point of the external electrode (40A) in the first direction to an uppermost point of the Pd plating layer (72A) in the first direction, in a cross-section taken in the first and second directions at a center of the body in the third direction (as shown in FIG. 2: T = h, therefore .044T < h, as claimed).
Claim 9
Kojima discloses the multilayer electronic component of claim 1, wherein the external electrode (40A) includes an electrode layer (50A) disposed on the body and an Ni plating layer (71A, paragraph 67) disposed on the electrode layer (50A), and the Pd plating layer (72A) disposed on an external surface of the Ni plating layer (71A).
Claim 12
Kojima (FIG. 1-2, 5) discloses a board for mounting a multilayer electronic component, the board comprising:
a substrate (220) with an electrode pad (230A) disposed thereon; 
a multilayer electronic component (200) including a body (10) having a dielectric layer (20) and internal electrodes (31-32) and including first and second surfaces (TS1-2) opposing each other in a first direction, third and fourth surfaces (LS1-2) connected to the first and second surfaces (TS1-2) and opposing each other in a second direction, and fifth and sixth surfaces (WS1-2) connected to the first to fourth surfaces and opposing each other in a third direction, and an external electrode (40A) including a connection portion disposed on the third (LS1) or fourth surface, an upper band portion extending from the connection portion onto a portion of the second surface (TS-1), and a lower band portion extending onto a portion of the first surface (TS-2), wherein the external electrodes (40A) includes a Pd plating layer (72A, paragraph 67) disposed on an external surface of the lower band portion (as shown in FIG. 1-2, 5), and the Pd plating layer (72A) is disposed to extend onto a portion of the connection portion (as shown in FIG. 1-2, 5; N.B. there is no requirement in the claim that the Pd plating layer extends only onto a portion of the connection portion and only partially covers the connection portion); and
a conductive resin adhesive (240; paragraph 49) bonding the external electrode (40A) to the electrode pad (230A).
Claim 13
Kojima discloses the board for mounting a multilayer electronic component of claim 12, wherein a highest point of the Pd plating layer (72A) in the first direction is higher than a highest point of the conductive resin adhesives (240) in the first direction (as shown in FIG. 5).
Claim 14
Kojima (FIG. 1-2) discloses a multilayer electronic component comprising:
a body (10) including a dielectric layer (20) and first and second internal electrodes (31-32) with the dielectric layer (20) disposed therebetween; and
an external electrode (40A) including a connection portion disposed on one surface (LS1) of the body (10), from which one of the first (31) and second internal electrodes is exposed, to connect to the one of the first (31) and second internal electrodes, and band portions extending from the connection portion respectively onto surfaces (TS1-2, WS1-2) of the body (10) connected to the one surface (LS1),
wherein the external electrode (40A) includes a Pd plating layer (72A, paragraph 67) disposed on one of the band portions (as shown in FIG. 1-2).
Claim 18
Kojima discloses the multilayer electronic component of claim 14, wherein 0.44T < h, in which T is a distance of from a lowermost point of the one of the band portions to an uppermost point of another of the band portions opposing the one of the band portions, and h is a distance from the lowermost point of the one of the band portions to an uppermost point of the Pd plating layer (72A) in a direction, in which the one of the band portions and the another of the band portions oppose each other (as shown in FIG. 2: T = h, therefore .044T < h, as claimed).
Claim 25
Kojima (FIG. 5) discloses a board for mounting a multilayer electronic component, the board comprising:
a substrate (220) with an electrode pad (230A) disposed thereon; 
the multilayer electronic component (200) of claim 14 disposed on the substrate (220); and
a conductive resin adhesive (240; paragraph 49) bonding the external electrode to the electrode pad (230A).
Claim 26
Kojima (FIG. 5) discloses the board for mounting a multilayer electronic component of claim 25, wherein the external electrode (40A) includes an electrode layer (50A) disposed on the body, an Ni plating layer (71A, paragraph 67) disposed on the electrode layer (50A), and the Pd plating layer (72A) disposed on an external surface of the Ni plating layer (71A), and 
the conductive resin adhesive (240) is spaced apart from the Ni plating layer (71A; as shown in FIG. 5, spaced by thickness of 72A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima.
Claims 3 and 19
Kojima discloses the multilayer electronic component of claims 2 and 18, as shown above.
Kojima does not expressly disclose wherein T is 2375 µm or more and 2625 µm or less and h is greater than 1100 µm (see, e.g., paragraph 113 disclosing T of about 0.2 mm or more and about 2.0 mm or less), as recited in claims 3 and 19. 
Where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Accordingly, as a device having the claimed relative dimensions would not perform differently than the cited prior art device, such a change to Kojima would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a common practice which normally requires only ordinary skill in the art and hence is considered a routine expedient. Additionally, Applicant has not demonstrated the criticality of the specific limitation (see MPEP 2144.04). See MPEP 2144.05: “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
Claims 4-7 and 20-23
Kojima discloses the multilayer electronic component of claims 2 and 18, as shown above.
Kojima does not expressly disclose the multilayer electronic component of claims 2 and 18,
wherein T is 1520 µm or more and 1680 µm or less and h is greater than 790 µm, as recited in claims 4 and 20,
wherein T is 1187.5 µm or more and 1312.5 µm or less and h is greater than 760 µm, as recited in claims 5 and 21,
wherein T is 760 µm or more and 840 µm or less and h is greater than 730 µm, as recited in claims 6 and 22, and
wherein T is 475 µm or more and 525 µm or less and h is greater than 455 µm, as recited in claims 7 and 23, expressly in a single embodiment.
Kojima (FIG. 2, in which T=h) does, however, teach when defining the dimension in the stacking direction of the multilayer ceramic capacitor as the T dimension, the T dimension is preferably about 0.2 mm or more and about 2.0 mm or less, for example (paragraph 113), which encompasses the claimed ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range, but has heretofore not done so. See MPEP 2144.05: “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of US Publication 2021/0125783 to Onodera et al. (hereinafter Onodera).
Kojima discloses the multilayer electronic component of claim 1, wherein the external electrode includes an electrode layer (50A) disposed on the body (10), an Ni plating layer (71A), and the Pd plating layer disposed on an external surface of the Ni plating layer (72A).
Kojima does not expressly disclose a conductive resin layer disposed on the electrode layer, an Ni plating layer disposed on the conductive resin layer, as recited in claim 8.
Onodera (FIG. 5) teaches wherein an external electrode (5) includes an electrode layer (E1) disposed on a body (3), a conductive resin layer (E2; paragraph 160) disposed on the electrode layer (E1), an Ni plating layer (E3; paragraph 161) disposed on the conductive resin layer (E2), and a plating layer (E4, paragraph 162) disposed on an external surface of the Ni plating layer (E3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Onodera with Kojima to incorporate the conductive resin layer taught by Onodera in the structure taught by Kojima, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding stress concentrating on the end edge of an external electrode, and thus the end edge tends not to serve as an origination of a crack, and the occurrence of cracks in the element body is suppressed (Onodera paragraph 7).

Claims 10-11, 15-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of US Publication 2017/0271081 to Maki et al. (hereinafter Maki).
Claim 10
Kojima discloses the multilayer electronic component of claim 1, as shown above.
Kojima does not expressly disclose an insulating layer disposed on an external surface of a region of the external electrode in which the Pd plating layer is not formed, as recited in claim 10 (see, e.g., FIG. 2).
Maki (FIG. 11) teaches an insulating layer (113) disposed on an external surface of a region of an external electrode (112) in which a plating layer (114B) is not formed (paragraph 83-85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Maki with Kojima to utilize the insulating layer taught by Maki with the structure taught by Kojima, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for covering the terminal with an insulating film, preventing a short circuit with an upper substrate or a shielding case and a short circuit between electronic components (Maki paragraph 10).
Claim 11
Kojima discloses the multilayer electronic component of claim 1, as shown above.
Kojima does not expressly disclose wherein the Pd plating layer is spaced apart from an external surface of the upper band portion in the external electrode, as recited in claim 11 (see, e.g., FIG. 2).
Maki (FIG. 11) teaches wherein a plating layer (114B) is spaced apart from an external surface of an upper band portion of an external electrode (112; by 113; paragraph 83-85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Maki with Kojima to space the Pd plating layer taught by Kojima from an external surface of an upper band portion of an external electrode as taught by Maki, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for covering the terminal with an insulating film, preventing a short circuit with an upper substrate or a shielding case and a short circuit between electronic components (Maki paragraph 10).
Claim 15
Kojima discloses the multilayer electronic component of claim 14, as shown above.
Kojima does not expressly disclose wherein the Pd plating layer covers a portion of the connection portion and is spaced apart from another of the band portions, as recited in claim 15 (see, e.g., FIG. 2).
Maki (FIG. 11) teaches wherein a plating layer (114B) covers a portion of a connection portion and is spaced apart from another of the band portions (by 113; paragraph 83-85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Maki with Kojima to space the Pd plating layer taught by Kojima from another of the band portions as taught by Maki, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for covering the terminal with an insulating film, preventing a short circuit with an upper substrate or a shielding case and a short circuit between electronic components (Maki paragraph 10).
Claim 16
Kojima discloses the multilayer electronic component of claim 14, as shown above.
Kojima does not expressly disclose wherein among the band portions, the Pd plating layer is disposed only on three of the band portions, as recited in claim 16 (see, e.g., FIG. 2).
Maki (FIG. 11) teaches wherein among band portions, a plating layer (114B) is disposed on only three of the band portions (by 113; paragraph 83-85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Maki with Kojima to dispose the Pd plating layer taught by Kojima on only three band portions as taught by Maki, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for covering the terminal with an insulating film, preventing a short circuit with an upper substrate or a shielding case and a short circuit between electronic components (Maki paragraph 10).
Claim 17
Kojima discloses the multilayer electronic component of claim 14, as shown above.
Kojima does not expressly disclose wherein among the band portions, the Pd plating layer is disposed partially on two of the band portions, as recited in claim 17 (see, e.g., FIG. 2).
Maki (FIG. 11) teaches wherein among band portions, a plating layer (114B) is disposed partially on two of the band portions (by 113; paragraph 83-85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Maki with Kojima to dispose the Pd plating layer taught by Kojima partially on two of the band portions as taught by Maki, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for covering the terminal with an insulating film, preventing a short circuit with an upper substrate or a shielding case and a short circuit between electronic components (Maki paragraph 10).
Claim 24
Kojima discloses the multilayer electronic component of claim 14, as shown above.
Kojima does not expressly disclose an insulating layer disposed on an external surface of a region of the external electrode in which the Pd plating layer is not formed, as recited in claim 24 (see, e.g., FIG. 2).
Maki (FIG. 11) teaches an insulating layer (113) disposed on an external surface of a region of an external electrode (112) in which a plating layer (114B) is not formed (paragraph 83-85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Maki with Kojima to utilize the insulating layer taught by Maki with the structure taught by Kojima, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for covering the terminal with an insulating film, preventing a short circuit with an upper substrate or a shielding case and a short circuit between electronic components (Maki paragraph 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848